DETAILED ACTION
	This action is in response to the application filed 03/16/2021.
	Claims 9-10, 19-20, and 25-34 have been canceled.
Claims 1-8, 11-18, 21-24 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendments dated 03/16/2021 have been fully considered.
	

Response to Arguments
Applicant asserts multiple times that specific portions of the prior art were not provided in order to be mapped to the claims. However, it is noted that specific portions of the prior art were both referenced by paragraph numbers as well as by having exemplary portions of the prior art being quoted for clarity. It is further noted that applicant is expected to consider the prior art as a whole, and that such specific citations are provided to applicant as a courtesy and not as a requirement.  The pertinence of each reference is more than apparent, as cited portions are clearly made available. If applicant has issues understanding the prior art, applicant is suggested to request an interview. 
For even further clarification, Raj teaches that various account credentials such as transaction amount, merchant identifier merchant location, service code, expiration date, additional data, primary account numbers, tokens, alternative PAN, account parameters, and transaction cryptograms may all be sent. Raj also teaches that communications devices are in communication with various entities and may receive such EMV data as necessary as well as the use of POS terminals and computer servers, etc.  It is further noted that “post of sale”, “communications appliance”, “computer server”, “communications session”, etc. are all generic computing devices/components that any generic computing environment would include.  If applicant does not believe this to be the case, applicant is welcome to put on record that applicant does not believe a “computer sever” to be generic or that a “point of sale” is not generic or that a “communication session” is not generic, etc.

	Applicant asserts that the prior art does not disclose that the communication session is “EMV compliant”. However, the prior art does indeed disclose the use of smart cards, chips, credit cards, as well as ISO8583 which includes the use of EMV communications. Applicant asserts that ISO only discloses the format of message, but agrees that data fields of ISO may include EMV data. Therefore, as EMV data may be sent/received through such standards, such standards read on the limitation so being an EMV-compliant communication. Applicant is welcome to provide evidence that transmitting EMV data in a format that applicant has admitted allows for EMV data to be transmitted does not qualify as being EMV-compliant communication session. Applicant has not provided any specifics as to what standard or criteria applicant expects as being “EMV-compliant” and therefore the plain understanding of such terms is deemed as sufficient. 
	Applicant asserts that the prior art does not disclose the limitation “the authorization response message confirming that the communications appliance generated the cryptogram from the primary ledger identifier and the authorization value”. However, it is noted that such a limitation merely acts as nonfunctional descriptions of the data, and does not recite any active process that is within the scope of the processes claimed.  Therefore such a limitation does not move to distinguish over prior art. If applicant intends to have such a limitation be within the scope of the claims, applicant is suggested to actively recite the steps being performed. Furthermore, it is noted that the process of sending a cryptogram as well as other information for authorization as well as receiving confirmation of authorization is found in the claims. Therefore it would be obvious to one of ordinary skill in the art at the time of applicant’s filing that any such data could be checked in any way desired in order to produce such authorization. If applicant intends for 
	Applicant asserts that the prior art does not disclose that the system “extracts” the membership ID. However, it is noted that “extracting” merely entails that data is taken from a received communication. As the prior art does indeed disclose receiving such an ID and utilizing it, the ID is necessarily extracted and therefore applicant’s argument is not persuasive. It is noted that applicant had previously asserted that the term “generating” reads as any form of using data that is available, and therefore it is understood by the office that “extracting” would receive similarly broad interpretation. Otherwise, the currently withdrawn 112 rejection of such a term, based on such arguments by applicant, would be re-instated, and applicant has acted as their own lexicographer in neither of such limitations.   Applicant asserts that such limitations do not qualify as “extracting” but does not provide any rationale as to why such limitations would not qualify. Therefore applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant does not provide any arguments against the combination of references but instead asserts that the alleged deficiencies would not be covered by the prior art without hindsight. However, as already addressed above, such deficiencies are not being addressed by obviousness or a leap based on the combination, but are instead actively disclosed by the prior art.  Furthermore, the office has indeed provided adequate and correct rationale as to why the references would be combined by one of ordinary skill in the art at the time of applicant’s filing.  It is certainly old, well-known, and commonplace to provide purchase incentives with the use of loyalty programs, as well 
If applicant has issues understanding the prior art, applicant is suggested to request an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-18, 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over Raj (US 2015/0373762 A1), Zachrisen (US 2016/0267517 A1), and Gauthier (US 2004/0050922 A1). 
Regarding Claims 1, 11, 21:
Raj teaches A method of processing EMV-session data, the method comprising …establishing an EMV-compliant communications session with a communications appliance, and receiving ledger data and a cryptogram from the communications appliance via the communications session; extracting a primary ledger identifier from the ledger data, and transmitting an authorization request message to at least one computer server, the authorization request message including the primary ledger identifier, the cryptogram and an authorization value; (Paragraph 0032, 0057, 0071, “authorization request message" may be an electronic message that is sent to request authorization for a transaction. The authorization request message can be sent to a payment processing network and/or an issuer of a payment card. An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account. The authorization request message may include information that can be used to identify an account. An authorization request message may also comprise additional data elements such as one or more of a service code, an expiration date, etc. An authorization request message may also comprise transaction information, such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction. The authorization request message may also include other information such as information that identifies the access device that generated the authorization request message, information about the location of the access device, etc… The communication device 210 may then receive confirmation from the user to proceed with the transaction at 276. In some embodiments, the transaction application invoked by communication device 210 may generate a transaction cryptogram based on the received transaction information. For example, the transaction application may generate the transaction cryptogram by performing an encryption operation on the received transaction information using a limited-use key that is only valid for a limited number of transactions. ..Communication device 210 may then send account credentials (e.g., a primary account number (PAN), a token that is a substitute for a PAN, an alternate PAN, etc., and/or other account parameters) including the transaction cryptogram from the transaction application… …. the midrange communication system collects the account credentials and transaction cryptogram, and forwards the data to the access device for processing and authorization. For example, access device may generate a transaction authorization message using the account credentials and transaction cryptogram, and send the transaction authorization message to a payment processing network for processing.”)
receiving from the at least one computer server an authorization response message in response to the authorization request message, the authorization response message confirming that the communications appliance generated the cryptogram from the primary ledger identifier and the authorization value; (Paragraph 0057, “The communication device 210 may then receive confirmation from the user to proceed with the transaction at 276. In some embodiments, the transaction application invoked by communication device 210 may generate a transaction cryptogram based on the received transaction information. For example, the transaction application may generate the transaction cryptogram by performing an encryption operation on the received transaction information using a limited-use key that is only valid for a limited number of transactions.” Cryptogram made of various transaction information is used to authorize the transaction.)
Raj does not explicitly disclose a point-of- sale terminal:… extracting a loyalty token from the ledger data; transmitting a loyalty rewards request message to the at least one computer server, the loyalty rewards request message including the loyalty token; and…
However, Zachrisen, an analogous art of Raj and the current application, teaches a point-of- sale terminal:… (Paragraph 0015-0018, “As shown, the LP system 10 may include one or more point-of-sale (POS) terminals 30 associated with a retail establishment or store 60. In general, the POS terminals 30 permit an employee or a customer purchasing the items to scan or otherwise identify the items being purchased, determine the cost of the items being purchased, and effectuate payment for the items in order to complete the purchase or transfer of the items to a customer. To this end, the POS terminals 30 may be implemented using a computing device that includes hardware similar to a general computing device such as that shown in FIG. 5. However, besides hardware similar to that found in a general computing device, a POS terminal 30 may include additional hardware and/or peripherals not found in a typical computing device. For example, a POS terminal 30 may include a cash drawer, receipt printer, customer display in addition to a main display for the operator, a conveyor belt, a weight scale, a signature capture device, and a customer pin pad device. The POS terminal 30 may further include a membership identifier (ID) reader 32 and a scanner 34. The scanner 34 may scan or read product identifiers from items being purchased. In particular, the scanner 35 may include a universal product code (UPC) barcode scanner that is configured 
extracting a loyalty token from the ledger data; transmitting a loyalty rewards request message to the at least one computer server, the loyalty rewards request message including the loyalty token; and (Paragraph 0020, Fig 2-4, Claim 15, “a membership identifier reader configured to read a membership identifier assigned to a member of the plurality of members and a scanner configured to identify a plurality of goods based on product identifiers for the plurality of goods, wherein the point-of-sale terminal is configured to complete a sale of the identified plurality of goods to the member, and transmit, to the loyalty program management system, the read membership identifier and information about the identified plurality of goods, and wherein the loyalty program management system is further configured to receive the read membership identifier and the information about the identified plurality of goods, identify one or more point categories based on the received information, and update, based on the received membership identifier and the received information, earned loyalty points of the member in each of the identified one or more point categories.” Members provide member ID and rewards are updated based on transactions.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using point of sale devices to receive loyalty information along with transactions as disclosed by Zachrisen to the teachings of using transaction devices to process and manage transaction information and cryptograms as disclosed by Raj in order to allow for users to receive benefits for their transactions and provide incentives. 
Raj does not explicitly disclose receiving from the at least one computer server a rewards response message in response to the loyalty rewards request message, the rewards response message advising of a loyalty points reward to a secondary ledger associated with the loyalty token
However, Gauthier, an analogous art of Raj and the current application, teaches receiving from the at least one computer server a rewards response message in response to the loyalty rewards request message, the rewards response message advising of a loyalty points reward to a secondary ledger associated with the loyalty token.(Paragraph 0046, “At the same time, a message corresponding to updated message code string 116 is displayed on a screen connected to base device 104. Based on the purchase 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of providing updates to the user about loyalty rewards earned as disclosed by Gauthier to the teachings of using loyalty rewards along with transactions as disclosed by the combination of Raj and Zachrisen in order to allow the user to aware of their balance in a convenient manner. 


Regarding Claims 2, 12, and 22:
Raj further teaches wherein, the point-of-sale terminal is configured to transmit to the communications appliance, via the communications session, a read command requesting an account number from the communications appliance, and to receive the ledger data from the communications appliance in response to the read command. (paragraph 022, “additional care is taken to ensure that a communication device is correctly mapped to a particular transaction such that communications (e.g., transmission of account credentials) from a communication device can be properly applied to the intended transaction.” Account credentials such an account number/ledger are requested and received from the user device)

Regarding Claims 3, 13, and 23:
Raj further teaches wherein: the communications appliance stores a cryptographic key uniquely associated with the communications appliance;  the point-of-sale terminal is configured to transmit to the communications appliance, via the communications session, a generate cryptogram command including the authorization value, and receive the cryptogram from the communications appliance in response to the generate cryptogram command; (Paragraph 0057, “The communication device 210 may then receive confirmation from the user to proceed with the transaction at 276. In some embodiments, the transaction application invoked by communication device 210 may generate a transaction cryptogram based on the received transaction information. For example, the transaction application may generate the transaction cryptogram by performing an encryption operation on the received transaction information using a limited-
and the at least one computer server is configured to confirm that the cryptogram was generated from the primary ledger identifier, the authorization value and the cryptographic key. (Paragraph 0058, “Access device 230 then processes the transaction using the received account credentials including the transaction cryptogram.” Cryptogram is used to verify the transaction is properly performed.)

Regarding Claims 4, 14, and 24:
 The prior art does not explicitly disclose The data processing network according to Claim 2, wherein the communications appliance is configured to generate a cypher from the primary ledger identifier and the loyalty token, and the point-of-sale terminal is configured to receive the cypher from the communications appliance in response to the read command and to recover the primary ledger identifier and the loyalty token from the cypher. However, as the prior art does disclose the use of keys for encrypting data, it is certainly within the realm of obviousness to one of ordinary skill in the art at the time of applicant’s filing to encrypt (cypher: “a secret or disguised way of writing”) any and all communications desired. 

Regarding Claims 5 and 15:
Zachrisen further teaches wherein the at least one computer server is configured to initiate the loyalty points reward to the secondary ledger by generating an offer identifier from the loyalty token, and transmitting the offer identifier to a loyalty program server, the offer identifier excluding particulars of the secondary ledger. (Paragraph 0020, Fig 2-4, Claim 15, “and wherein the loyalty program management system is further configured to receive the read membership identifier and the information about the identified plurality of goods, identify one or more point categories based on the received information, and update, based on the received membership identifier and the received information, earned loyalty points of the member in each of the identified one or more point categories.” Loyalty server receives transaction information and bases rewards based on the information.)

Regarding Claims 6 and 16:
 wherein the at least one computer server includes an offer database comprising a plurality of loyalty points offers, one of the loyalty points offers stores the offer identifier in association with the loyalty token, and the at least one computer server is configured to generate the offer identifier by locating the offer identifier associated with the loyalty token in the offer database. (Paragraph 0020, Fig 2-4, Claim 15, “and wherein the loyalty program management system is further configured to receive the read membership identifier and the information about the identified plurality of goods, identify one or more point categories based on the received information, and update, based on the received membership identifier and the received information, earned loyalty points of the member in each of the identified one or more point categories.” Loyalty server receives transaction information and bases rewards based on the information in specific categories.)

Regarding Claims 7 and 17:
Zachrisen further teaches wherein the at least one computer server is configured to receive the offer identifier from the loyalty program server, generate the loyalty token, store the loyalty token in the offer database in association with the offer identifier, and transmit the loyalty token to the communications appliance prior to initiating the loyalty points reward to the secondary ledger.. (Paragraph 0020, Fig 2-4, Claim 15, “and wherein the loyalty program management system is further configured to receive the read membership identifier and the information about the identified plurality of goods, identify one or more point categories based on the received information, and update, based on the received membership identifier and the received information, earned loyalty points of the member in each of the identified one or more point categories.” Loyalty server receives transaction information and bases rewards based on the information in specific categories.)

Regarding Claims 8 and 18:
Zachrisen further teaches wherein the loyalty program server includes a rewards database comprising a plurality of records, one of the records stores the offer identifier in association with at least one parameter of the loyalty points reward, the loyalty program server is configured to generate a rewards value from the offer identifier and to apply the rewards value to the secondary ledger, and the loyalty program server is configured to generate the rewards value by locating the at least one parameter associated with the offer identifier in the rewards database, and determining the rewards value from the located at least one parameter. (Paragraph 0020, Fig 2-4, Claim 15, “and wherein the loyalty program management system is further configured to receive the read membership identifier and the information about the identified plurality of goods, identify one or more point categories based on the received information, and update, based on the received membership identifier and the received information, earned loyalty points of the member in each of the identified one or more point categories.” Loyalty server receives transaction information and bases rewards based on the information in specific categories.)
It is noted that the loyalty program server is not within the scope of the claims and therefore does not move to distinguish over prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Carter (US 2017/0286987 A1), Guiney (US 2015/0213478 A1) teach the use of rewards and notifications.
Kerchner (US 2013/0054390 A1), Boal (US 2014/0180810 A1) teach the sending of loyalty numbers for transactions.
Remaining references on the Notice of References Cited are also considered pertinent to applicant’s disclosure for similar reasons. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        06/19/2021